EXHIBIT 10(i)(d)

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
this day of             , 2007, by and among Ralph N. Strayhorn III (the
“Executive”), BNC Bancorp, a North Carolina corporation (the “Corporation”), and
Bank of North Carolina, a North Carolina-chartered bank and wholly owned
subsidiary of the Corporation (the “Bank”). The Corporation and the Bank are
hereinafter sometimes referred to together or individually as the “Employer.”

WHEREAS, the Executive is the Executive Vice President and Chief Administrative
Officer of the Employer, possessing unique skills, knowledge, and experience
relating to the Employer’s business, and the Executive has made and is expected
to continue to make major contributions to the profitability, growth, and
financial strength of the Employer and affiliates,

WHEREAS, desiring to assure itself of the continuity of management, to establish
minimum severance benefits for certain of its officers and other key employees,
including the Executive, if a Change in Control occurs, to provide additional
inducement for the Executive to remain in the employ of the Employer as
Executive Vice President and Chief Administrative Officer, and to ensure that
officers and other key employees are not practically disabled from discharging
their duties if a proposed or actual transaction involving a Change in Control
arises, the Employer and the Executive entered into an Employment Agreement
dated as of July 21, 2006,

WHEREAS, the Executive and the Employer intend that this Agreement shall
supersede in its entirety the July 21, 2006 Employment Agreement, and

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)(4)(A)(ii)] and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii) [12 CFR 359.1(f)(1)(ii)]
exists or, to the best knowledge of the Employer, is contemplated insofar as the
Employer or any affiliates are concerned.

NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

ARTICLE 1

EMPLOYMENT

1.1 Employment. The Employer hereby employs the Executive to serve as Executive
Vice President and Chief Administrative Officer according to the terms and
conditions of this Agreement and for the period stated in section 1.3. The
Executive hereby accepts employment according to the terms and conditions of
this Agreement and for the period stated in section 1.3.



--------------------------------------------------------------------------------

1.2 Duties. The Executive shall serve under the direction of the President and
Chief Executive Officer and in accordance with the Employer’s Articles of
Incorporation and Bylaws, as each may be amended or restated from time to time.
The Executive shall serve the Employer faithfully, diligently, competently, and
to the best of the Executive’s ability. The Executive shall exclusively devote
full time, energy, and attention to the business of the Employer and to the
promotion of the Employer’s interests throughout the term of this Agreement,
except during periods of illness or periods of vacation and leaves of absence
consistent with Employer policy. Without the written consent of the Corporation
and the Bank, the Executive shall not render services to or for any person,
firm, corporation, or other entity or organization in exchange for compensation,
regardless of the form in which such compensation is paid and regardless of
whether it is paid directly or indirectly to the Executive. Nothing in this
section 1.2 shall prevent the Executive from managing personal investments and
affairs, provided that doing so does not interfere with the proper performance
of the Executive’s duties and responsibilities.

1.3 Term of Employment. The initial term of this Agreement shall be for a period
of three years, commencing July 21, 2006. On the first anniversary of the
July 21, 2006 effective date of this Agreement and on each anniversary
thereafter, this Agreement shall be extended automatically for one additional
year unless the board of directors determines that the term shall not be
extended. If the board of directors determines not to extend the term, it shall
promptly notify the Executive in writing. If the board decides not to extend the
term, this Agreement shall nevertheless remain in force until its term expires.
The board’s decision not to extend the term shall not – by itself – give the
Executive any rights to claim an adverse change in position, compensation, or
circumstances or otherwise to claim entitlement to severance benefits under
Articles 4 or 5 of this Agreement. References herein to the term of this
Agreement shall refer to the initial term, as the same may be extended. Unless
sooner terminated, the Executive’s employment shall terminate when the Executive
attains age 65.

1.4 Service on the Board of Directors. The Executive is currently serving as a
director of each of the Corporation and the Bank. The Corporation shall nominate
the Executive for election as a director at such times as necessary so that the
Executive will, if elected by stockholders, remain a director of the Corporation
throughout the term of this Agreement. The Executive hereby consents to serving
as a director and to being named as a director of the Corporation in documents
filed with the Securities and Exchange Commission. The board of directors of
each of the Corporation and the Bank shall undertake every lawful effort to
ensure that the Executive continues throughout the term of employment to be
elected or reelected as a director of the Bank. The Executive shall be deemed to
have resigned as a director of each of the Corporation and the Bank effective
immediately after termination of the Executive’s employment under Article 3 of
this Agreement, regardless of whether the Executive submits a formal, written
resignation as director.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

COMPENSATION AND OTHER BENEFITS

2.1 Base Salary. In consideration of the Executive’s performance of the
obligations under this Employment Agreement, the Employer shall pay or cause to
be paid to the Executive an annual salary of not less than
$                    , payable in monthly installments. The Executive’s salary
shall be reviewed annually by the Compensation Committee of the Employer’s board
of directors or by such other board committee as has jurisdiction over executive
compensation. The Executive’s salary shall be increased no more frequently than
annually to account for cost of living increases. The Executive’s salary also
may be increased beyond the amount necessary to account for cost of living
increases at the discretion of the committee having jurisdiction over executive
compensation. However, the Executive’s salary shall not be reduced. The
Executive’s salary, as the same may be increased from time to time, is referred
to in this Agreement as the “Base Salary.”

2.2 Benefit Plans and Perquisites. The Executive shall be entitled throughout
the term of this Agreement to participate in any and all officer or employee
compensation, bonus, incentive, and benefit plans in effect from time to time,
including without limitation plans providing pension, medical, dental,
disability, and group life benefits, including the Bank’s 401(k) Plan, and to
receive any and all other fringe benefits provided from time to time, provided
that the Executive satisfies the eligibility requirements for the plans or
benefits. Without limiting the generality of the foregoing –

(a) Participation in stock plans. The Executive shall be eligible to participate
in the Employer’s stock option plans and other stock-based compensation,
incentive, bonus, or purchase plans existing on the date of this Agreement or
adopted during the term of this Agreement.

(b) Club dues. During the term of this Agreement, the Employer shall pay or
cause to be paid the Executive’s membership assessments and dues in appropriate
local civic clubs. The Employer shall pay the initiation and entrance fees,
assessments, and monthly dues for the Executive’s and the Executive’s family’s
membership in one country club. Upon termination of the Executive’s employment,
the Employer’s obligation to pay initiation and entrance fees, assessments, and
monthly expenses shall terminate. If the Executive desires to retain the country
club membership, the Executive shall be solely responsible for any unpaid
initiation and entrance fees, assessments, and ongoing monthly dues.

(c) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Employer and reasonable expenses for attendance at
annual and other periodic meetings of trade associations.

(d) Use of automobile. The Executive shall have the use of an automobile titled
in the Employer’s name for carrying out the Executive’s duties, the insurance
and maintenance expenses of which shall be paid by the Employer. As additional
compensation, the Executive

 

3



--------------------------------------------------------------------------------

may use the automobile for personal purposes, provided that the Executive
renders an accounting of business and personal use in accordance with
regulations under the Internal Revenue Code of 1986, as amended. The provisions
of this paragraph shall not be construed to permit use of the vehicle by the
Executive’s family members.

(e) Continuing legal education and Bar membership expenses. The Employer shall
pay the Executive’s annual dues and membership fees to the North Carolina State
Bar, the North Carolina Bar Association, and one local bar association. The
Executive shall be responsible for complying with the rules of the North
Carolina State Bar relating to continuing legal education (“CLE”). Except as set
forth below, the Employer shall reimburse the Executive for travel, lodging, and
tuition the Executive reasonably incurs to attend CLE courses necessary for
compliance with the North Carolina State Bar’s rules. However, the Employer
shall not be required to reimburse the Executive for any expenses incurred to
attend CLE courses held outside the State of North Carolina unless, before
registering for the out-of-state course, the Executive provides to the
Employer’s board of directors a description of the out-of-state CLE course
(including an estimate of expenses associated with attendance) and obtains the
board of directors’ approval to attend the out-of-state CLE course. To receive
reimbursement of expenses associated with attendance at any CLE course, the
Executive must present to the Employer a completed expense report accompanied by
appropriate documentation of the expenses actually incurred by the Executive.

2.3 Vacation. The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Employer. The Executive shall not be entitled to any additional compensation for
failure to use allotted vacation or sick leave, nor shall the Executive be
entitled to accumulate unused sick leave from one year to the next unless
authorized to do so by the Employer’s board of directors or by the Employer’s
vacation and sick leave policy(ies). Unless authorized by the Employer’s board
of directors or by the Employer’s vacation policy, vacation days not used in a
given year may not be carried over from one calendar year to the next.

2.4 Indemnification and Insurance. (a) Indemnification. The Employer shall
indemnify the Executive or cause the Executive to be indemnified for activities
as a director, officer, employee, or agent of the Employer or as a person who is
serving or has served at the Employer’s request (a “representative”) as a
director, officer, employee, agent, or trustee of an affiliated corporation,
joint venture, trust or other enterprise, domestic or foreign, in which the
Employer has a direct or indirect ownership interest against expenses (including
without limitation attorneys’ fees, judgments, fines, and amounts paid in
settlement) actually and reasonably incurred (“Expenses”) in connection with any
claim against the Executive that is the subject of any threatened, pending, or
completed action, suit, or other type of proceeding, whether civil, criminal,
administrative, investigative, or otherwise and whether formal or informal (a
“Proceeding”), to which the Executive was, is, or is threatened to be made a
party by reason of the Executive being or having been such a director, officer,
employee, agent, or representative.

 

4



--------------------------------------------------------------------------------

The indemnification provided herein shall not be exclusive of any other
indemnification or right to which the Executive may be entitled and shall
continue after the Executive has ceased to occupy a position as an officer,
director, employee, agent or representative with respect to Proceedings relating
to or arising out of the Executive’s acts or omissions during the Executive’s
service in such position. The benefits provided to the Executive under this
Agreement for the Executive’s service as a representative shall be payable if
and only if and only to the extent that reimbursement to the Executive by the
affiliated entity with which the Executive has served as a representative,
whether pursuant to agreement, applicable law, articles of incorporation or
association, by-laws or regulations of the entity, or insurance maintained by
the affiliated entity, is insufficient to compensate the Executive for Expenses
actually incurred and otherwise payable by the Employer under this Agreement.
Any payments in fact made to or on behalf of the Executive directly or
indirectly by the affiliated entity with which the Executive served as a
representative shall reduce the obligation of the Employer hereunder.

(b) Exclusions. Despite any contrary provision within this Agreement, however,
nothing in this Agreement requires indemnification, reimbursement, or payment by
the Corporation or the Bank, and the Executive shall not be entitled to demand
indemnification, reimbursement or payment hereunder –

1) if and to the extent indemnification, reimbursement, or payment constitutes a
“prohibited indemnification payment” within the meaning of Federal Deposit
Insurance Corporation Rule 359.1(l)(1) [12 CFR 359.1(l)(1)], or

2) for any claim or any part thereof as to which the Executive shall have been
determined by a court of competent jurisdiction, from which no appeal is or can
be taken, by clear and convincing evidence, to have acted with deliberate intent
to cause injury to the Employer or with reckless disregard for the best
interests of the Employer, or

3) for any claim or any part thereof arising under section 16(b) of the
Securities Exchange Act of 1934 as a result of which the Executive is required
to pay any penalty, fine, settlement, or judgment, or

4) for any obligation of the Executive based upon or attributable to the
Executive gaining in fact any personal gain, profit, or advantage to which the
Executive was not entitled, or

5) any proceeding initiated by the Executive without the consent or
authorization of the Employer’s board of directors, but this exclusion shall not
apply to claims brought by the Executive (x) to enforce the Executive’s rights
under this Agreement, or (y) in any Proceeding initiated by another person or
entity, regardless of whether the claims were brought by the Executive against a
person or entity who was otherwise a party to the proceeding.

(c) Insurance. The Employer shall maintain or cause to be maintained liability
insurance covering the Executive throughout the term of this Agreement.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

TERMINATION OF EMPLOYMENT

3.1 Termination Because of Death or Disability. (a) Death. The Executive’s
employment shall terminate automatically on the date of the Executive’s death.
If the Executive dies in active service to the Employer, the Executive’s estate
shall receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus earned
or accrued through the date of death, including any unvested amounts awarded for
previous years, and for twelve months after the Executive’s death the Employer
shall provide without cost to the Executive’s family continuing health care
coverage under COBRA substantially identical to that provided for the Executive
before death.

(b) Disability. By delivery of written notice 30 days in advance to the
Executive, the Employer may terminate the Executive’s employment if the
Executive is disabled. For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Employer and
reasonably acceptable to the Executive or the Executive’s legal representative
determines that, because of illness or accident, the Executive is unable to
perform the Executive’s duties and will be unable to perform those duties for 90
consecutive days. The Executive shall not be considered disabled, however, if
the Executive returns to work on a full-time basis within 30 days after the
Employer gives notice of termination due to disability. If the Executive is
terminated by either of the Corporation or the Bank because of disability, the
Executive’s employment with the other shall also terminate at the same time.
During the period of incapacity leading up to the termination of the Executive’s
employment under this provision, the Employer shall continue to pay the full
Base Salary at the rate then in effect and all perquisites and other benefits
(other than bonus) until the Executive becomes eligible for benefits under any
disability plan or insurance program maintained by the Employer, provided that
the amount of the Employer’s payments to the Executive under this section 3.1(b)
shall be reduced by the sum of the amounts, if any, payable to the Executive for
the same period under any disability benefit or pension plan covering the
Executive. Furthermore, the Executive shall receive any bonus earned or accrued
through the date of incapacity, including any unvested amounts awarded for
previous years.

3.2 Involuntary Termination with Cause. The Employer may terminate the
Executive’s employment with Cause. If the Executive’s employment terminates with
Cause, the Executive shall receive the Base Salary through the date on which
termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective. If the Executive is
terminated with Cause by either of the Corporation or the Bank, the Executive
shall be deemed also to have been terminated with Cause by the other. The
Executive shall not be deemed to have been terminated with Cause under this
Agreement unless and until there is delivered to the Executive a copy of a
resolution duly adopted at a meeting of the board of directors called and held
for such purpose, which resolution shall (x) contain findings that, in the good
faith opinion of the board, the Executive has committed an act constituting
Cause, and (y) specify the particulars thereof. The resolution of the board of
directors shall be deemed to have been duly adopted if and only if it is adopted
by the affirmative vote of at least 75% of the

 

6



--------------------------------------------------------------------------------

directors of the Corporation then in office or 75% of the directors of the Bank
then in office, in either case excluding the Executive, at a meeting duly called
and held for that purpose. Notice of the meeting and the proposed termination
with Cause shall be given to the Executive a reasonable time before the board’s
meeting. The Executive and the Executive’s counsel (if the Executive chooses to
have counsel present) shall have a reasonable opportunity to be heard by the
board at the meeting. Nothing in this Agreement limits the Executive’s or
beneficiaries’ right to contest the validity or propriety of the board’s
determination of Cause. For purposes of this Agreement “Cause” means any of the
following –

(a) an intentional act of fraud, embezzlement, or theft by the Executive in the
course of employment. For purposes of this Agreement no act or failure to act on
the part of the Executive shall be deemed to have been intentional if it was due
primarily to an error in judgment or negligence. An act or failure to act on the
Executive’s part shall be considered intentional if it is not in good faith and
if it is without a reasonable belief that the action or failure to act is in the
best interests of the Employer, or

(b) intentional violation of any law or significant policy of the Employer that,
in the Employer’s sole judgment, has an adverse effect on the Employer, or

(c) the Executive’s gross negligence or gross neglect of duties in the
performance of duties, or

(d) intentional wrongful damage by the Executive to the business or property of
the Employer, including without limitation the Employer’s reputation, which in
the Employer’s sole judgment causes material harm to the Employer, or

(e) a breach by the Executive of fiduciary duties or misconduct involving
dishonesty, in either case whether in the Executive’s capacity as an officer or
as a director, or

(f) a breach by the Executive of this Agreement that, in the Employer’s sole
judgment, is a material breach, which breach is not corrected by the Executive
within ten days after receiving written notice of the breach, or

(g) removal of the Executive from office or permanent prohibition of the
Executive from participating in the Bank’s affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
1818(e)(4) or (g)(1), or

(h) conviction of the Executive for or plea of no contest to a felony or
conviction of or plea of no contest to a misdemeanor involving moral turpitude,
or the actual incarceration of the Executive for 45 consecutive days or more.

3.3 Voluntary Termination by the Executive Without Good Reason. If the Executive
terminates employment without Good Reason, the Executive shall receive the Base
Salary and expense reimbursement to which the Executive is entitled through the
date on which termination becomes effective.

 

7



--------------------------------------------------------------------------------

3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive 90 days in advance, the Employer
may terminate the Executive’s employment without Cause. Termination shall take
effect at the end of the 90-day period. With advance written notice to the
Employer as provided in paragraph (b), the Executive may terminate employment
with Good Reason. If the Executive’s employment terminates involuntarily without
Cause or voluntarily but with Good Reason, the Executive shall be entitled to
the benefits specified in Article 4 of this Agreement. For purposes of this
Agreement a voluntary termination by the Executive will be considered a
voluntary termination with Good Reason if the conditions stated in both
paragraphs (a) and (b) are satisfied –

(a) a voluntary termination by the Executive will be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

1) a material diminution of the Executive’s Base Salary,

2) a material diminution of the Executive’s authority, duties, or
responsibilities,

3) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

4) a material diminution in the budget over which the Executive retains
authority,

5) a material change in the geographic location at which the Executive must
perform services for the Employer, or

6) any other action or inaction that constitutes a material breach by the
Employer of this Agreement.

(b) the Executive must give notice to the Employer of the existence of one or
more of the conditions described in paragraph (a) within 90 days after the
initial existence of the condition, and the Employer shall have 30 days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in paragraph (a) must occur within 24 months after the initial existence of the
condition.

ARTICLE 4

SEVERANCE COMPENSATION

4.1 Continued Salary after Termination Without Cause or Termination with Good
Reason. (a) Subject to the possibility that cash severance after employment
termination

 

8



--------------------------------------------------------------------------------

might be delayed under section 4.1(b), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, 30 days after employment termination the Employer
shall pay to the Executive in a single lump sum an amount equal to the
Executive’s Base Salary for the unexpired term of this Agreement, without
discount.

(b) If when employment termination occurs the Executive is a specified employee
within the meaning of section 409A of the Internal Revenue Code of 1986, and if
continued Base Salary under section 4.1(a) would be considered deferred
compensation under section 409A, and finally if an exemption from the six-month
delay requirement of section 409A(a)(2)(B)(i) is not available, the Executive’s
continued Base Salary under section 4.1(a) for the first six months after
employment termination shall be paid to the Executive in a single lump sum on
the first day of the seventh month after the month in which the Executive’s
employment terminates. References in this Agreement to section 409A of the
Internal Revenue Code of 1986 include rules, regulations, and guidance of
general application issued by the Department of the Treasury under Internal
Revenue Code section 409A.

4.2 Post-Termination Insurance Coverage. (a) Subject to section 4.2(b), if the
Executive’s employment terminates involuntarily but without Cause, voluntarily
but with Good Reason, or because of disability, the Employer shall continue or
cause to be continued at the Employer’s expense life and medical insurance
benefits in effect during and in accordance with the same scheduling prevailing
in the two years preceding the date of the Executive’s termination. The benefits
provided under this section 4.2 shall continue until the first to occur of
(w) the Executive’s return to employment with the Employer or another employer,
(x) the Executive’s attainment of age 65, (y) the Executive’s death, or (z) the
end of the term remaining under this Agreement at the time of the Executive’s
termination.

(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in section 4.2(a) it is not possible to continue
the Executive’s coverage, or (y) when employment termination occurs the
Executive is a specified employee within the meaning of section 409A of the
Internal Revenue Code of 1986, if any of the continued insurance coverage
benefits specified in section 4.2(a) would be considered deferred compensation
under section 409A, and finally if an exemption from the six-month delay
requirement of section 409A(a)(2)(B)(i) is not available for that particular
insurance benefit, instead of continued insurance coverage under section 4.2(a)
the Employer shall pay to the Executive in a single lump sum an amount in cash
equal to the present value of the Employer’s projected cost to maintain that
particular insurance benefit had the Executive’s employment not terminated,
assuming continued coverage for the lesser of 36 months or the number of months
until the Executive attains age 65. The lump-sum payment shall be made 30 days
after employment termination or, if section 4.1(b) applies and a six-month
payment delay is required by Internal Revenue Code section 409A, on the first
day of the seventh month after the month in which the Executive’s employment
terminates.

4.3 Additional Severance Benefits. (a) Cash-out of the value of unvested stock
options. If the Employer terminates the Executive’s employment without Cause or
if the

 

9



--------------------------------------------------------------------------------

Executive terminates employment with Good Reason before full vesting of stock
options then held by the Executive, the Executive shall be entitled to receive
from the Employer an amount in cash equal to the intrinsic value of the
Executive’s unvested stock options as of the effective date of termination. For
this purpose intrinsic value means the per share fair market value of the
Corporation common stock minus the option exercise price per share, multiplied
by the number of shares acquirable by the unvested options. If the common stock
is traded on an exchange or over the counter, fair market value shall mean the
closing price on the trading day immediately before the date of termination. If
the common stock is not traded on an exchange or over the counter, the per share
fair market value of the Corporation common stock shall be determined by the
Corporation’s board of directors in good faith. Amounts payable under this
paragraph (a) shall be paid in a single lump sum 30 days after termination of
the Executive’s employment or, if section 4.1(b) applies and a six-month delay
is required under Internal Revenue Code section 409A, on the first day of the
seventh month after the month in which the Executive’s employment terminates.

(b) Outplacement and support. If the Employer terminates the Executive’s
employment without Cause or if the Executive terminates employment with Good
Reason, the Employer shall pay or cause to be paid to the Executive reasonable
outplacement expenses in an amount up to $25,000, and for one year after
termination the Employer shall provide the Executive with the use of office
space and reasonable office support facilities, including secretarial
assistance.

4.4 Benefits under Sections 4.1, 4.2, and 4.3 Are Conditional upon the Executive
Entering into a Noncompetition Agreement in the Form Attached as Appendix A. The
Executive shall not be entitled to any benefits under sections 4.1, 4.2, or 4.3
of this Agreement unless the Executive executes and complies with the terms of a
noncompetition agreement in substantially the form attached to this Agreement as
Appendix A. Execution of and compliance with the terms of the noncompetition
agreement is not required, however, if a Change in Control shall have occurred
within 12 months before termination of the Executive’s employment or if benefits
are paid or payable to the Executive under Article 5 of this Agreement.

ARTICLE 5

CHANGE IN CONTROL BENEFITS

5.1 Change in Control Termination Benefits. (a) If a Change in Control occurs
during the term of this Agreement, the Employer shall make or cause to be made a
lump-sum payment to the Executive in an amount in cash equal to three times the
Executive’s annual compensation. For this purpose annual compensation means
(x) the Executive’s Base Salary when the Change in Control occurs plus (y) any
cash bonus or cash incentive compensation earned for the calendar year ended
immediately before the year in which the Change in Control occurs, regardless of
when the bonus or incentive compensation earned for the preceding calendar year
is paid and regardless of whether all or part of the bonus or incentive
compensation

 

10



--------------------------------------------------------------------------------

is subject to elective deferral or vesting. Annual compensation shall be
calculated without regard to any deferrals under qualified or nonqualified
plans, but annual compensation shall not include interest or other earnings
credited to the Executive under qualified or nonqualified plans. The amount
payable to the Executive hereunder shall not be reduced to account for the time
value of money or discounted to present value. The payment required under this
paragraph (a) is payable within 15 business days after the Change in Control
occurs. If the Executive receives payment under this section 5.1 the Executive
shall not be entitled to continued Base Salary under section 4.1 of this
Agreement. The Executive shall be entitled to benefits under this section 5.1(a)
on no more than one occasion during the term of this Agreement.

(b) If the Executive’s employment terminates involuntarily but without Cause or
voluntarily but with Good Reason before a Change in Control occurs but after
discussions with a third party regarding a Change in Control commence, and if
those discussions ultimately conclude with a Change in Control, the Executive
shall be deemed to have been terminated after the Change in Control occurred and
shall be entitled under this section 5.1(b) to cash in an amount equal to the
difference between the amount that would have been payable under section 5.1(a)
had the Executive’s employment not terminated before the Change in Control and
the amount of cash severance already paid to the Executive after employment
termination under section 4.1. The Employer shall pay the benefit under this
section 5.1(b) to the Executive in a single lump sum within 15 business days
after the later of (x) the first day of the seventh month after the month in
which the Executive’s employment terminates and (y) the date of the Change in
Control.

(c) In addition to insurance benefits under section 4.2 to which the Executive
may be entitled after employment termination and the outplacement and other
benefits specified in section 4.3, if after a Change in Control the Executive’s
employment terminates involuntarily without Cause or voluntarily but for Good
Reason the Employer shall cause the Executive to become fully vested in any
non-qualified plans, programs, or arrangements in which the Executive
participated if the plan, program, or arrangement does not address the effect of
a change in control or termination after a change in control.

5.2 Definition of Change in Control. For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A and rules, regulations, and guidance of general application thereunder
issued by the Department of the Treasury, including –

(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock,

(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(y) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors, or

 

11



--------------------------------------------------------------------------------

(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.

5.3 Gross-Up for Taxes. (a) Additional payment to account for Excise Taxes. If
the Executive receives the lump sum payment under section 5.1 of this Employment
Agreement and acceleration of benefits under any other benefit, compensation, or
incentive plan or arrangement with the Employer (collectively, the “Total
Benefits”), and if any part of the Total Benefits is subject to the Excise Tax
under section 280G and section 4999 of the Internal Revenue Code of 1986 (the
“Excise Tax”), the Employer shall pay to the Executive the following additional
amounts, consisting of (x) a payment equal to the Excise Tax payable by the
Executive under section 4999 on the Total Benefits (the “Excise Tax Payment”)
and (y) a payment equal to the amount necessary to provide the Excise Tax
Payment net of all income, payroll, and excise taxes. Together, the additional
amounts described in clauses (x) and (y) are referred to in this Employment
Agreement as the “Gross-Up Payment Amount.” Payment of the Gross-Up Payment
Amount shall be made in addition to the amount set forth in section 5.1.

Calculating the Excise Tax. For purposes of determining whether any of the Total
Benefits will be subject to the Excise Tax and for purposes of determining the
amount of the Excise Tax,

 

  1) Determination of “parachute payments” subject to the Excise Tax: any other
payments or benefits received or to be received by the Executive in connection
with a Change in Control or the Executive’s termination of employment (whether
under the terms of this Employment Agreement or any other agreement or any other
benefit plan or arrangement with the Employer, any person whose actions result
in a Change in Control, or any person affiliated with the Employer or such
person) shall be treated as “parachute payments” within the meaning of section
280G(b)(2) of the Internal Revenue Code, and all “excess parachute payments”
within the meaning of section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of the certified public accounting firm that
is retained by the Employer as of the date immediately before the Change in
Control (the “Accounting Firm”) such other payments or benefits do not
constitute (in whole or in part) parachute payments, or such excess parachute
payments represent (in whole or in part) reasonable compensation for services
actually rendered within the meaning of section 280G(b)(4) of the Internal
Revenue Code in excess of the “base amount” (as defined in section 280G(b)(3) of
the Internal Revenue Code), or are otherwise not subject to the Excise Tax,

 

12



--------------------------------------------------------------------------------

  2) Calculation of benefits subject to the Excise Tax: the amount of the Total
Benefits that shall be treated as subject to the Excise Tax shall be equal to
the lesser of (x) the total amount of the Total Benefits reduced by the amount
of such Total Benefits that in the opinion of the Accounting Firm are not
parachute payments, or (y) the amount of excess parachute payments within the
meaning of section 280G(b)(1) (after applying clause (1), above), and

 

  3) Value of noncash benefits and deferred payments: the value of any noncash
benefits or any deferred payment or benefit shall be determined by the
Accounting Firm in accordance with the principles of sections 280G(d)(3) and
(4) of the Internal Revenue Code.

Assumed Marginal Income Tax Rate. For purposes of determining the Gross-Up
Payment Amount, the Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation in the calendar years in which
the Gross-Up Payment Amount is to be made and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s residence on the date of termination of employment, net of the
reduction in federal income taxes that can be obtained from deduction of state
and local taxes (calculated by assuming that any reduction under section 68 of
the Internal Revenue Code in the amount of itemized deductions allowable to the
Executive applies first to reduce the amount of state and local income taxes
that would otherwise be deductible by the Executive, and applicable federal FICA
and Medicare withholding taxes).

Return of Reduced Excise Tax Payment or Payment of Additional Excise Tax. If the
Excise Tax is later determined to be less than the amount taken into account
hereunder when the Executive’s employment terminated, the Executive shall repay
to the Employer – when the amount of the reduction in Excise Tax is finally
determined – the portion of the Gross-Up Payment Amount attributable to the
reduction (plus that portion of the Gross-Up Payment Amount attributable to the
Excise Tax, federal, state and local income taxes and FICA and Medicare
withholding taxes imposed on the Gross-Up Payment Amount being repaid by the
Executive to the extent that the repayment results in a reduction in Excise Tax,
FICA and Medicare withholding taxes and/or a federal, state or local income tax
deduction).

If the Excise Tax is later determined to be more than the amount taken into
account hereunder when the Executive’s employment terminated (due, for example,
to a payment whose existence or amount cannot be determined at the time of the
Gross-Up Payment Amount), the Employer shall make an additional payment to the
Executive for that excess (plus any interest, penalties or additions payable by
the Executive for the excess) when the amount of the excess is finally
determined.

(b) Responsibilities of the Accounting Firm and the Employer. Determinations
Shall Be Made by the Accounting Firm. Subject to the provisions of section
5.3(a), all determinations required to be made under this section 5.3(b) –
including whether and when a Gross-Up Payment Amount is required, the amount of
the Gross-Up Payment Amount and the assumptions to be used to arrive at the
determination (collectively, the “Determination”) – shall be made by the

 

13



--------------------------------------------------------------------------------

Accounting Firm, which shall provide detailed supporting calculations both to
the Employer and the Executive within 15 business days after receipt of notice
from the Employer or the Executive that there has been a Gross-Up Payment
Amount, or such earlier time as is requested by the Employer.

Fees and Expenses of the Accounting Firm and Agreement with the Accounting Firm.
All fees and expenses of the Accounting Firm shall be borne solely by the
Employer. The Employer shall enter into any agreement requested by the
Accounting Firm in connection with the performance of its services hereunder.

Accounting Firm’s Opinion. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, the Accounting Firm shall furnish the Executive
with a written opinion to that effect and to the effect that failure to report
Excise Tax, if any, on the Executive’s applicable federal income tax return will
not result in the imposition of a negligence or similar penalty.

Accounting Firm’s Determination Is Binding; Underpayment and Overpayment. The
Determination by the Accounting Firm shall be binding on the Employer and the
Executive. Because of the uncertainty when the Determination is made whether any
of the Total Benefits will be subject to the Excise Tax, it is possible that a
Gross-Up Payment Amount that should have been made will not have been made by
the Employer (“Underpayment”), or that a Gross-Up Payment Amount will be made
that should not have been made by the Employer (“Overpayment”). If after a
Determination by the Accounting Firm the Executive is required to make a payment
of additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment. The Underpayment (together with interest at the rate provided in
section 1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by
the Employer to or for the benefit of the Executive. If the Gross-Up Payment
Amount exceeds the amount necessary to reimburse the Executive for the Excise
Tax, the Accounting Firm shall determine the amount of the Overpayment. The
Overpayment (together with interest at the rate provided in section
1274(d)(2)(B) of the Internal Revenue Code) shall be paid promptly by the
Executive to or for the benefit of the Employer. Provided that the Executive’s
expenses are reimbursed by the Employer, the Executive shall cooperate with any
reasonable requests by the Employer in any contests or disputes with the
Internal Revenue Service relating to the Excise Tax.

Accounting Firm Conflict of Interest. If the Accounting Firm is serving as
accountant or auditor for the individual, entity, or group effecting the Change
in Control, the Executive may appoint another nationally recognized public
accounting firm to make the Determinations required hereunder (in which case the
term “Accounting Firm” as used in this Agreement shall be deemed to refer to the
accounting firm appointed by the Executive).

 

14



--------------------------------------------------------------------------------

ARTICLE 6

CONFIDENTIALITY AND CREATIVE WORK

6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Employer or its business, or anything connected therewith. As
used in this Article 6, the term “confidential information” means all of the
Employer’s and affiliates’ confidential and proprietary information and trade
secrets in existence on the date hereof or existing at any time during the term
of this Agreement, including but not limited to –

(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information, and

(d) trade secrets, as defined from time to time by the laws of the State of
North Carolina.

Despite the foregoing, confidential information excludes information that – as
of the date hereof or at any time after the date hereof – is published or
disseminated without obligation of confidence or that becomes a part of the
public domain (x) by or through action of the Employer, or (y) otherwise than by
or at the direction of the Executive. This section 6.1 does not prohibit
disclosure required by an order of a court having jurisdiction or a subpoena
from an appropriate governmental agency or disclosure made by the Executive in
the ordinary course of business and within the scope of the Executive’s
authority.

6.2 Return of Materials. The Executive agrees to deliver or return to the
Employer upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Employer or prepared by the Executive in connection with the
Executive’s services hereunder. The Executive will retain no copies thereof
after termination of this Agreement or termination of the Executive’s
employment.

6.3 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Employer if the Executive
fails to observe the obligations imposed by this Article 6. Accordingly, if the
Employer institutes an action to enforce the provisions hereof, the Executive
hereby waives the claim or defense that an adequate remedy at law is available
to the Employer, and the Executive agrees not to urge in any such action the
claim or defense that an adequate remedy at law exists.

6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement the term “affiliate” of the
Employer includes the Corporation, the Bank, and any entity that directly, or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with the Corporation or the Bank. The rights and
obligations set forth in this Article 6 shall survive termination of this
Agreement.

 

15



--------------------------------------------------------------------------------

6.5 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Employer. The Executive hereby assigns to the Employer
all rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

ARTICLE 7

MISCELLANEOUS

7.1 Successors and Assigns. (a) This Agreement is binding on successors. This
Agreement shall be binding upon the Employer and any successor to the Employer,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Employer by purchase, merger, consolidation,
reorganization, or otherwise. But this Agreement and the Employer’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Employer. By agreement in form and substance satisfactory to the Executive,
the Employer shall require any successor to all or substantially all of the
business or assets of the Employer expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Employer would be
required to perform had no succession occurred.

(b) This Agreement is enforceable by the Executive’s heirs. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

(c) This Agreement is personal in nature and is not assignable. This Agreement
is personal in nature. Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement, except as expressly provided herein. Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution. If the Executive attempts an
assignment or transfer that is contrary to this section 7.1, the Employer shall
have no liability to pay any amount to the assignee or transferee.

7.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of North Carolina, without
giving effect to any conflict of laws provision or rule (whether of the State of
North Carolina or any other

 

16



--------------------------------------------------------------------------------

jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of North Carolina. By entering into this Agreement, the
Executive acknowledges that the Executive is subject to the jurisdiction of both
the federal and state courts in the State of North Carolina. Any actions or
proceedings instituted under this Agreement shall be brought and tried solely in
courts located in Davidson County, North Carolina or in the federal court having
jurisdiction in Thomasville, North Carolina. The Executive expressly waives the
right to have any such actions or proceedings brought or tried elsewhere.

7.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive, and any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void by the parties. This Agreement
supersedes in its entirety the July 21, 2006 Employment Agreement entered into
by the Executive and the Employer.

7.4 Notices. Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Employer at the time of the delivery of such notice,
and properly addressed to the Employer if addressed to BNC Bancorp, 831 Julian
Avenue, Thomasville, North Carolina 27361-1148, Attention: Corporate Secretary.

7.5 Severability. In the case of conflict between any provision of this
Agreement and any statute, regulation, or judicial precedent, the latter shall
prevail, but the affected provisions of this Agreement shall be curtailed and
limited solely to the extent necessary to bring them within the requirements of
law. If any provision of this Agreement is held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable, or otherwise
unenforceable, the remainder of this Agreement shall continue in full force and
effect unless that would clearly be contrary to the intentions of the parties or
would result in an injustice.

7.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions in no way define, limit, or describe the scope or
intent of this Agreement. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

7.7 No Duty to Mitigate. The Employer hereby acknowledges that it will be
difficult and could be impossible (x) for the Executive to find reasonably
comparable employment after employment termination, and (y) to measure the
amount of damages the Executive may suffer as a result of termination.
Additionally, the Employer acknowledges that its general severance pay plans do
not provide for mitigation, offset, or reduction of any severance payment
received thereunder. The Employer further acknowledges that the payment of
severance benefits under

 

17



--------------------------------------------------------------------------------

this Agreement is reasonable and shall be liquidated damages. The Executive
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment. Moreover, the amount of any payment
provided for in this Agreement shall not be reduced by any compensation earned
or benefits provided as the result of employment of the Executive or as a result
of the Executive being self-employed after employment termination.

7.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.

7.9 Payment of Legal Fees. The Employer is aware that after a Change in Control
management could cause or attempt to cause the Employer to refuse to comply with
its obligations under this Agreement, or could institute or cause or attempt to
cause the Employer to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
Executive the benefits intended under this Agreement. In these circumstances the
purpose of this Agreement would be frustrated. The Employer desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to be granted to the Executive hereunder. The Employer desires
that the Executive not be forced to negotiate settlement of rights under this
Agreement under threat of incurring expenses. Accordingly, if after a Change in
Control occurs it appears to the Executive that (x) the Employer has failed to
comply with any of its obligations under this Agreement, or (y) the Employer or
any other person has taken any action to declare this Agreement void or
unenforceable, or instituted any litigation or other legal action designed to
deny, diminish, or to recover from the Executive the benefits intended to be
provided to the Executive hereunder, the Employer irrevocably authorizes the
Executive from time to time to retain counsel of the Executive’s choice, at the
Employer’s expense as provided in this section 7.9, to represent the Executive
in the initiation or defense of any litigation or other legal action, whether by
or against the Employer or any director, officer, stockholder, or other person
affiliated with the Employer, in any jurisdiction. Despite any existing or
previous attorney-client relationship between the Employer and any counsel
chosen by the Executive under this section 7.9, the Employer irrevocably
consents to the Executive entering into an attorney-client relationship with
that counsel, and the Employer and the Executive agree that a confidential
relationship shall exist between the Executive and that counsel. The fees and
expenses of counsel selected from time to time by the Executive as provided in
this section shall be paid or reimbursed to the Executive by the Employer on a
regular, periodic basis upon presentation by the Executive of a statement or
statements prepared by counsel in accordance with counsel’s customary practices,
up to a maximum aggregate amount of $500,000, whether suit be brought or not,
and whether or not incurred in trial, bankruptcy, or appellate proceedings.

 

18



--------------------------------------------------------------------------------

The Employer’s obligation to pay the Executive’s legal fees provided by this
section 7.9 operates separately from and in addition to any legal fee
reimbursement obligation the Employer may have with the Executive under any
separate severance or other agreement. Despite anything in this Agreement to the
contrary however, the Employer shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act [12 U.S.C. 1828(k)] and Rule 359.3 of the Federal
Deposit Insurance Corporation [12 CFR 359.3].

7.10 Consultation with Counsel and Interpretation of this Agreement. The
Executive acknowledges and agrees that the Executive has had the assistance of
counsel of the Executive’s choosing in the negotiation of this Agreement, or has
chosen not to have the assistance of counsel. Both parties hereto having
participated in the negotiation and drafting of this Agreement, they hereby
agree that there shall not be strict interpretation against either party in
connection with any review of this Agreement in which interpretation thereof is
an issue.

7.11 Compliance with Internal Revenue Code Section 409A. The Employer and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986.
If when the Executive’s employment terminates the Executive is a specified
employee, as defined in section 409A of the Internal Revenue Code of 1986, and
if any payments under this Agreement, including Articles 4 or 5, will result in
additional tax or interest to the Executive because of section 409A, then
despite any contrary provision of this Agreement the Executive shall not be
entitled to the payments until the earliest of (x) the date that is at least six
months after termination of the Executive’s employment for reasons other than
the Executive’s death, (y) the date of the Executive’s death, or (z) any earlier
date that does not result in additional tax or interest to the Executive under
section 409A. As promptly as possible after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a single lump sum. If any provision
of this Agreement does not satisfy the requirements of section 409A, such
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under section 409A, the Employer shall reform the
provision. However, the Employer shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Employer shall not be
required to incur any additional compensation expense as a result of the
reformed provision.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

BANK OF NORTH CAROLINA     BNC BANCORP By:  

 

    By:  

 

Its:  

 

    Its:  

 

              EXECUTIVE      

 

      Ralph N. Strayhorn III

 

20